Citation Nr: 1200738	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-16 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date prior to July 18, 1987 for service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date prior to September 12, 1994 for a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1974.

These matters were last before the Board of Veterans' Appeals  (Board) in June 2010 on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Board determined that there was clear and unmistakable error (CUE) in a May 27, 1992 rating decision and assigned an effective date of July 18, 1987 for PTSD. The Board remanded the claim regarding an effective date for a TDIU.

However, the Veteran appealed the Board's June 2010 decision to the Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Partial Remand (JMPR) with the Court. The Veteran and VA agreed that there was CUE in the 1992 rating decision, but disagreed as to the effective date for PTSD. In a June 2011 Order, the Court remanded the claim to the Board for compliance with the instructions in the JMPR. Specifically, the JMPR instructed the Board to set forth additional reasons and bases for its decision. 

The Court's directive as through the JMPR is the law of the case. Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review). See Browder v. Brown, 5 Vet. App. 268 (1993). 

The issue of entitlement to an effective date prior to September 12, 1994 for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. On May 13, 1985, the RO received the Veteran's initial claim of service connection for PTSD. 

3. Service connection for PTSD was denied in a November 1985 rating decision.

4. The Board denied the claim for service connection in a June 1987 decision on the basis that the Veteran was not diagnosed with PTSD.

5. The Veteran submitted a July 1990 petition to reopen his claim for service connection for PTSD and the RO granted service connection in a May 1992 rating decision; the RO assigned an effective date of July 23, 1990, the date of the Veteran's petition.

6. In June 2010, the Board found CUE in the May 1992 rating decision and assigned an effective date of July 18, 1987, the date a VA medical record reflected diagnosis of PTSD.

7. VA treatment notes reflect that the Veteran was diagnosed with posttraumatic stress reaction in June 1985 and posttraumatic stress disorder in December 1985 and June 1986; those diagnoses were attributed to his service in Vietnam.


CONCLUSION OF LAW

The requirements for an effective date of May 13, 1985, for the grant of service connection for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.159(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The matter of entitlement to an earlier effective date was raised as part of the Veteran's contention that CUE existed in the May 1992 rating decision. The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE cases. Livesay v. Principi, 15 Vet. App. 165 (2001). Regardless, as the Board herein grants the appeal to the extent argued by the Veteran, there is no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). General due process considerations also have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

Entitlement to an Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his grant of service connection for PTSD. The Board herein grants his claim.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

On May 13, 1985, the RO received the Veteran's claim for service connection for PTSD. In June 1985, he informed the RO that he was assigned to the 377th Security Police Detachment at Tan Son Nhut Air Force Base in Vietnam and the installation came under heavy fire on several occasions. The RO denied the Veteran's claim in a November 1985 rating decision. The Veteran appealed that denial, but the Board confirmed it in a June 1987 decision on the basis that the claims file did not reflect a diagnosis of PTSD. 

He submitted a July 1990 petition to reopen his claim and submitted lay statements supporting his contention that he experienced several rocket attacks at Tan Son Nhut Air Force Base. In September 1990, the Department of the Air Force verified that Tan Son Nhut underwent numerous attacks from enemy forces between April 1966 and January 1973. In February 1992, the Veteran submitted several VA medical records, reflecting diagnoses of PTSD, that were not previously associated with the claims file. On the basis that the Veteran had a verified stressor and a diagnosis of PTSD, the RO granted service connection for PTSD in a May 1992 rating decision. The RO assigned an effective date of July 23, 1990, the date VA received the Veteran's petition. 

In June 2010, the Board found CUE in the May 1992 rating decision and assigned an effective date of July 18, 1987, the date of a letter from a VA psychologist to the personnel director of the Veteran's then employer stating that he was "suffering from P.T.S.D. - Vietnam" and required monthly treatment. That letter was among the documents submitted by the Veteran in February 1992.

The Board determined that the RO committed CUE by not correctly applying the then-applicable 38 C.F.R. § 3.156(c)  pertaining to "new and material evidence" that consists of supplemental reports from the service department, received before or after the initial decision had become final. The regulation states that the former decision is to be reconsidered by the adjudicating agency of original jurisdiction. 38 C.F.R. § 3.156(c) (1991). Although the RO had received stressor verification from the Air Force and additional VA treatment records, the RO did not reconsider its November 1995 rating decision. The Court did not disturb the Board's finding that the RO's failure to reconsider its decision pursuant to C.F.R. § 3.156(c) constituted CUE. See Browder, 5 Vet. App. 268.

Under 38 C.F.R. § 3.156(c), the effective date of a service connection award based on the submission of supplemental reports from the service department shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later." As the Veteran's stressor has been verified and he is already in receipt of an effective date of July 18, 1987, the discussion below focuses on whether the evidence reflects a diagnosis of PTSD prior to that date.

The claims file reflects that the Veteran was seen by VA for complaints of chest pain in March 1984 - the assessment was "musculoskeletal pain versus anxiety." Although that note was of record at the time of the June 1987 Board decision, June 1985 treatment notes were subsequently added to the record showing: the Veteran was treated for war memories and headache in June 1985; and later that month he was diagnosed with depression and posttraumatic stress reaction by a VA psychiatrist who noted that he was in counseling at a vet center. 

The Veteran wrote to VA in July 1985 and reported that he experienced nightmares of, and flashbacks to, his Vietnam service. He also reported that he had been treated at Marshall Pickens Hospital in Greenville, South Carolina in 1978 for a suicide attempt and was on psychiatric medication and under the care of a VA psychiatrist and a vet center counselor. An August 1985 VA treatment note that was submitted by the Veteran in February 1992 states that he had anxiety, stress reaction, and depression. 

He was afforded a VA examination in September 1985. The report observes that the Veteran was experiencing headaches and nightmares. The examiner stated that he "seemed to exaggerate his subjective complaints" and diagnosed him with a mixed personality disorder. Although the examiner stated that he had reviewed the claims file, the Veteran's prior treatment is not discussed except as related by the Veteran: "he described his illness as seeing a Dr. Donners once a month and attending Vietnam rap groups every Monday night under a therapist." The Board notes that Dr. Donners is identified elsewhere in the claims file as the Veteran's treating VA psychiatrist.

In December 1985, Dr. Donners again noted that the Veteran was depressed and diagnosed him with an anxiety disorder with depression and PTSD. The diagnosis of anxiety disorder with PTSD is reiterated in March and June 1986 treatment notes. In July 1986, a counseling therapist at a vet center wrote that the Veteran had been attending therapy at the center since approximately August 1985 for treatment of nerves and depression. The June 1986 VA treatment note and July 1986 vet center statement were of record at the time of the Board's 1987 decision, but the December 1985 and March 1986 treatment notes were submitted by the Veteran in February 1992.

The Board determined in 1987 that the 1985 VA examiner's diagnosis of a personality disorder showed that the Veteran did not experience symptoms necessary to support a diagnosis of PTSD despite the June 1986 diagnosis thereof. However, several treatment notes reflecting additional diagnoses and treatment of PTSD have since been added to the claims file. These notes show first diagnosis of PTSD by a VA psychiatrist in June 1985, the month after the Veteran submitted his claim for service connection. Further, the notes and evidence from the vet center reflect that the Veteran was under treatment for mental health symptoms correlated to his Vietnam experiences at the time he submitted his claim for service connection. 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Accordingly, an earlier effective date of May 13, 1985 (the date of the Veteran's original claim) is warranted.

The Board has also considered whether an effective date prior to May 13, 1985, is warranted for the grant of service connection for PTSD. However, the record does not contain any earlier statement or action indicating an intent to file a claim. Therefore, the Board finds that a formal or informal claim was not received prior to the formal claim filed on May 13, 1985. Further, the Veteran and his counsel have only argued that he is entitled to an effective date of May 13, 1985 for PTSD. The Board concludes that Veteran is entitled to an effective date of May 13, 1985, but no earlier, for the grant of service connection for PTSD.


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an effective date of May 13, 1985, for the award of service connection for PTSD is granted.


REMAND

Readjudication of the Veteran's claim for an effective date earlier than September 12, 1994 for TDIU is remanded as inextricably intertwined with the new effective date assigned for the grant of service connection for PTSD. The RO must assign a rating for PTSD prior to July 18, 1987. See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is therefore REMANDED to the RO for the following action:

1. Undertake any additional development deemed necessary to effectuate the assignment of the earlier effective date for the grant of service connection for PTSD. In particular, consider whether the Veteran, and/or his claims folder with all medical evidence, should undergo a clinical evaluation and/or retrospective medical evaluation to ascertain the severity of PTSD since May 13, 1985. 

2. Thereafter, readjudicate the claim of an earlier effective date for TDIU. If the benefit sought is not granted in full, provide the Veteran and his counsel with a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


